Citation Nr: 1820070	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-35 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to an increased rating for bilateral hearing loss, to include propriety of reduction from 20 to 0 percent effective February 26, 2013. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marines from September 1971 to August 1979, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In March 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).

The issues of entitlement to service connection for a lumbar spine disability, and entitlement to an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The VA examination upon which the reduction of the ratings for the Veteran's bilateral hearing loss was based did not show actual improvement in his bilateral hearing loss, or improvement in his ability to function under the ordinary conditions of life and work.





CONCLUSION OF LAW

The reduction of the 20 percent rating for service-connected bilateral hearing loss to 0 percent was improper.  38 U.S.C. §§ 1155, 5107, 5112 (2012); 38 C.F.R. §§ 3.102, 3.105(e) & (i), 3.321, 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, Diagnostic Code (DC) 5260 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks restoration of the 20 percent rating for his service-connected bilateral hearing loss, and also seeks a higher rating for this disability.  In a March 2009 rating decision, service connection was established and the Veteran was assigned a noncompensable rating for bilateral hearing loss.  In a June 2010 rating decision, that rating was increased to 20 percent disabling.  The Veteran subsequently filed for an increased rating, and was afforded a VA examination in conjunction with the claim in February 2013.  In a February 2013 rating decision, the RO denied higher ratings for the Veteran's bilateral hearing loss, and reduced his rating for from 20 percent to 0 percent disabling, effective February 26, 2013. 

In a rating reduction case, VA has the burden of establishing that the disability has improved.  It is well established that VA cannot reduce a veteran's disability evaluation without first finding that the service-connected disability has improved to the point that the Veteran is now better able to function under the ordinary conditions of life and work.  See Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014); see also Faust v. West, 13 Vet. App. 342, 349 (2000); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction. 38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In the instant case, the Veteran did not receive the 60-day notice of proposed reduction in the assigned rating for his service-connected bilateral hearing loss.  However, the Veteran's combined disability rating did not decrease.  Therefore, the regulation governing procedural steps in rating reductions (38 C.F.R. § 3.105 (e)) do not apply.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a veteran with sixty days' notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the veteran); see also VAOPGCPREC 71-91 (Nov. 7, 1991) (where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) does not apply).

Notwithstanding the fact the procedural steps of 38 C.F.R. § 3.105(e) do not apply in this case, a rating reduction is not proper unless the Veteran's disability shows actual improvement in his or her ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000).

The Board finds that the competent medical and lay evidence of record does not show that the Veteran's bilateral hearing loss disability has improved to the point that he is now better able to function under the ordinary conditions of life and work.  Prior to the Veteran's rating reduction, he reported decreased hearing bilaterally and difficulty communicating in most all listening situations.  See February 2013 VA Examination at 6.  The Veteran reiterated these functional impacts again during his March 2017 hearing.  The Veteran is competent to report the symptoms and functional impairments he experiences, and the Board finds his reports to be credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  This evidence shows no change in the Veteran's ability to function, as he has consistently reported difficulty communicating with people due to his hearing loss.  As such, the Board restores the 20 percent rating for bilateral hearing loss effective February 26, 2013.

The issue of entitlement to a rating in excess of 20 percent is addressed in the remand portion of this decision.


ORDER

Subject to the law and regulations governing payment of monetary benefits, the 20 percent rating for service-connected bilateral hearing loss is restored effective February 26, 2013.


REMAND

The Board finds that remand is required to provide the Veteran with a new VA back examination.  The Veteran was last afforded a VA examination in connection with this claim in February 2013.  In the report, the examiner noted that the Veteran's back disability was less likely than not caused by his service-connected bilateral foot disabilities.  However, the Veteran failed to provide an opinion as to whether the Veteran's back disability was aggravated by his service-connected bilateral and knee disabilities.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Additionally, the examiner failed to address the Veteran's assertion that his back disability is the result of having to wear orthotics for his service-connected bilateral foot disabilities.  Accordingly, remand is necessary to provide the Veteran an adequate VA back examination. 

Additionally, the Board finds that remand is also necessary to provide the Veteran with a new VA hearing loss examination.  The Veteran was last afforded a VA hearing loss examination in February 2013.  The record indicates that the Veteran's bilateral hearing loss has worsened since his last examination in February 2013.  Accordingly, he must be afforded a new VA examination on remand.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records and associate them with the Veteran's claims file.

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of and/or were contemporaneously informed of his lumbar spine and hearing loss disabilities, to include due to any treatment he receives for these conditions.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3. Schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's lumbar spine disability.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disorders, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Identify all current diagnosable lumbar spine disorders.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each diagnosed lumbar spine disorder, is it at least as likely as not (50 percent probability or more) that it had its onset in service, or is otherwise related to service?  

(c) For each diagnosed lumbar spine disorder, is it at least as likely as not that it was caused by any other service-connected disability?

The examiner must specifically address the Veteran's assertion that his current lumbar spine disability is caused by orthotics given to him by VA to treat his service-connected bilateral foot disabilities.  See March 2017 Hearing Transcript at 12. 

(d) For each diagnosed lumbar spine disorder, is it at least as likely as not that it was aggravated (i.e., permanently worsened) by any other service-connected disability?

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

4. Schedule the Veteran for a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss.  Specifically, the examiner should identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner is requested to describe the functional effects caused by the Veteran's bilateral hearing loss.

5. Then readjudicate the appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


